Citation Nr: 0214069	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits on behalf of the veteran's dependent child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) to which denied the 
appellant's claim for an apportionment of the veteran's VA 
compensation benefits.  The appellant, the former spouse of 
the veteran and the mother and custodian of his dependent 
child, perfected an appeal of that decision.
The appellant is unrepresented in this matter.

Pursuant to the regulatory procedures applicable to 
simultaneously contested claims, both the veteran and the 
appellant were notified of the RO's September 1999 decision, 
and their right to appeal that decision.  Both parties were 
issued copies of the November 2000 statement of the case.  
See 38 U.S.C.A. § 7105A (West 1991); 38 C.F.R. §§ 19.100, 
19.101 (2001).  Although the veteran was notified that the 
appellant's appeal was being certified to the Board, the RO 
did not provide him a copy of her December 2000 substantive 
appeal, as is required by 38 C.F.R. § 19.1021.  The veteran's 
representative has, however, been provided the claims file, 
including the December 2000 substantive appeal, for review on 
behalf of the veteran.  The Board finds that the procedural 
defect does not deprive the veteran of due process, and that 
the Board can proceed to a decision on the issue on appeal 
without further development.


FINDINGS OF FACT

1.  The veteran is reasonably discharging his duty to support 
the parties' minor child by paying $300.00 per month in child 
support to the appellant, pursuant to court order.

2.  The veteran's monthly expenses exceed his monthly income, 
and apportionment of his compensation benefits could result 
in financial hardship.

3.  The appellant's monthly income, including $300.00 per 
month in child support from the veteran, exceeds her monthly 
expenses, and financial hardship on the part of the appellant 
is not shown.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation benefits are not met.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. §§ 3.450, 3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to an apportionment of the 
veteran's VA compensation benefits.  In essence, she contends 
that apportion is warranted  because the veteran occasionally 
misses a monthly child support payment.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the relevant evidence in the 
claims file in reaching its conclusions.



The VCAA

The Board has considered VA's duty to inform the appellant 
and the veteran of the evidence needed to substantiate her 
claim and to assist her in obtaining the relevant evidence.  
See, in general, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board further finds that development of the issue on appeal 
has proceeded in accordance with law and regulation.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).

On receipt of a claim for benefits VA will notify a claimant 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the claimant which information and 
evidence, if any, that he or she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 C.F.R. § 3.159; see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The VCAA also 
provides that VA will make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.   38 C.F.R. § 3.159.

The RO informed the appellant of the evidence needed to 
substantiate her claim in November 1998 and June 1999 by 
instructing her to submit an itemized listing of her monthly 
income and expenses.  The RO also instructed the veteran to 
do the same.  The RO provided the appellant and the veteran a 
statement of the case in November 2000, in which the RO 
informed the appellant and the veteran of the regulatory 
requirements for granting an apportionment and the rationale 
for determining that the evidence she had then submitted did 
not show that those requirements were met.  The veteran's 
representative has reviewed the claims file, and did not 
indicate that the veteran had any additional evidence to 
submit.  The RO notified the appellant and the veteran that 
her case was being sent to the Board, and informed them that 
any additional evidence that they had should be submitted to 
the Board.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform the appellant and the veteran of the 
evidence relevant to her claim.

The RO has obtained all information from the appellant and 
the veteran that is necessary for proper disposition of the 
appellant's claim.  The appellant and the veteran have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The appellant has not indicated the 
existence of any other evidence that is relevant to her 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the appellant's claim 
and that no reasonable possibility exists that any further 
assistance would aid the appellant in substantiating her 
claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

All or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran's children are not 
in his custody and the veteran is not reasonably discharging 
his responsibility for the children's support.  No 
apportionment will be made if the veteran is providing for 
his dependents; in such a case the increase in VA benefits 
for a dependent child will be paid to the veteran.  
38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450.  

Without regard to the provisions in 38 C.F.R. § 3.450, where 
hardship is shown to exist the veteran's compensation 
benefits may be specially apportioned between the veteran and 
his dependents on the basis of the facts in the individual 
case as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable; other resources and income 
of the veteran and those dependents on whose behalf an 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimant.  The amount 
apportioned should generally be consistent with the number of 
dependents involved.  Ordinarily, apportionment of more than 
50 percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.

Analysis

Factual background

The evidence of record indicates that the appellant and the 
veteran were married in March 1993 and that their daughter 
was born in December 1994.  The appellant and the veteran 
divorced in July 1997, at which time the court ordered the 
veteran to pay to the appellant the amount of $300.00 per 
month in child support for the minor child.  In October 1998 
the appellant submitted a claim for an apportionment of the 
veteran's VA compensation benefits on the basis that the 
veteran had not paid the amount ordered by the court since 
the July 1997 decree was issued.

The appellant submitted a statement in December 1998 showing 
that her monthly expenses totaled $1065.00 per month and that 
her gross income was $7.00 per hour for 37-40 hours per week, 
or an average of $1122.00 per month.  The veteran submitted a 
statement at that time indicating that he did not object to 
an apportionment of his compensation benefits.

The appellant submitted a statement in June 1999 showing that 
her monthly expenses were $1325.00 per month, and that her 
income from employment was $1440.00 per month.  The veteran 
then reported monthly expenses of $1603.00, including $300.00 
in child support to the appellant, and monthly income of 
$1409.00.  In June 2000 the appellant submitted information 
indicating that her monthly expenses were then $1358.00, and 
that her monthly income, including $300.00 from the veteran, 
was $1630.00.

Information submitted by the appellant indicates that the 
veteran was in arrears in child support for June 1997 through 
November 1998 for a total amount of $5700.00.  Information 
provided by the appellant and the veteran indicates that he 
has paid the $300.00 per month in child support to the 
appellant fairly regularly since December 1998.  The veteran 
submitted a statement in June 2000 in which he asserted that 
he no longer owed the appellant any past due child support, 
and that he continued to make the monthly child support 
payments timely.  The appellant stated in her December 2000 
substantive appeal that in the calendar year 2000 the veteran 
had failed to make child support payments in the months of 
July and December, implying that he had made the child 
support payments in the remaining months.

Analysis

Under the provisions of 38 C.F.R. § 3.450, no apportionment 
will be made if the veteran is providing for his dependents.  
The evidence of record indicates that since December 1998, 
shortly after the appellant claimed entitlement to an 
apportionment, the veteran has been making regular $300.00 
per month support payments for the dependent child of the 
veteran and the appellant.  It appears that  he may have 
occasionally missed a monthly payment (reportedly twice in 
2000).  The evidence also indicates that he has in the past 
made good on such missed payments.   In the opinion of the 
Board, those occasional missed payments, later made good, are 
not sufficient to establish that he is not reasonably 
providing for the support of his dependents.  The 
preponderance of the evidence of record supports the 
proposition that the veteran is generally complaint with his 
court-ordered support payments.  The appellant is not, 
therefore, entitled to an apportionment based on the 
provisions of 38 C.F.R. § 3.450.  See Costa v. West, 11 Vet. 
App. 102, 106 (1998).

In addition to the provisions of 38 C.F.R. § 3.450, a special 
apportionment can be made based on hardship to the appellant 
if doing so would not cause undue hardship for the veteran.  
See Hall v. Brown, 5 Vet. App. 294 (1993); 38 C.F.R. § 3.451.  

In this case, the evidence submitted by the appellant 
consistently shows that her monthly income exceeds her 
monthly expenses.  The appellant has not, therefore, 
established entitlement to an apportionment based on 
hardship.  On the other hand, evidence submitted by the 
veteran indicates that financial hardship would result from 
an apportionment of his VA benefits.  His monthly expenses 
exceed his monthly income, which appears to be due to the 
$300 monthly support payments.   For these reasons the Board 
finds that the criteria for an apportionment of the veteran's 
VA compensation benefits have not been met, and that the 
preponderance of the evidence is against the appellant's 
claim for an apportionment of the veteran's VA compensation 
benefits.


ORDER

The appellant's claim for an apportionment of the veteran's 
VA compensation benefits is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

